Citation Nr: 1745090	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  08-16 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post right thoracotomy, right upper lobe, resulting from cavitary carcinoma - squamous cell, and chronic obstructive pulmonary disease (COPD) (hereinafter referred to as lung disability), to exclude the period from February 29, 2012, to March 24, 2013, for which a rating of 100 percent has been awarded.   

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD) and lung disability.  

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as secondary to service-connected PTSD and lung disability.  

4.  Entitlement to an effective date prior to March 25, 2013, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee

In a November 2011 decision, the Board remanded the Veteran's lung disability claim for further development and denied service connection for sleep apnea and CFS, to include as secondary to service-connected PTSD, and also denied entitlement to an initial disability rating for a service-connected lung disability, to include first considering whether it was appropriate to reduce the rating from 30 to 10 percent.  The Veteran appealed the Board's denial of the above-cited service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision remanding the issues of entitlement to service connection for sleep apnea and CFS, to include as secondary to the service-connected PTSD, for further development.  

In an October 2014 Board decision, the Board found that the reduction of the Veteran's lung disability was not proper, and a 30 percent rating was restored effective October 1, 2009.  The Board denied entitlement to an evaluation in excess of 30 percent prior to February 29, 2012, and from March 25, 2013.  The Board also remanded the Veteran's claims for entitlement to service connection for sleep apnea and CFS for further development. 

The Veteran once again appealed the Board's decision to the Court.  In a Joint Motion for Partial Remand (JMR), the parties moved to vacate that part of the Board's October 2014 decision which denied entitlement to an initial disability rating in excess of 30 percent for the Veteran's lung disability.  A May 2014 Order granted the JMR and remanded this issue to the Board for further development.    

The Board last remanded the Veteran's claims for additional development in August 2015.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected lung disability was not manifested by FEV-1 or FEV-1/FVC readings of 55 percent or less of predicted value; or DLCO (SB) less than 55 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).

2.  The Veteran's sleep apnea is not attributable to his active military service and was not caused or aggravated by a service-connected disability.

3.  The Veteran's CFS is not attributable to his active military service and was not caused or aggravated by a service-connected disability.






CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for the service-connected lung disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.96, 4.97, Diagnostic Codes 6819-6844 (2016).

2.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  Criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

With regard to the claims being decided herein, the Board remanded the claims to obtain additional evidence and afford the Veteran VA examinations.  The AOJ obtained additional VA treatment records and the Veteran was afforded VA examinations.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Historically, the Veteran submitted a claim of entitlement to service connection for a lung disability in April 2001.  The claim was granted in a January 2004 rating decision and a 30 percent rating was assigned effective April 20, 2000.  The Veteran disagreed with the rating assigned and this appeal ensued.  As noted, the Veteran was awarded a 100 percent rating for the time period from February 29, 2012, to May 24, 2013.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's service-connected lung disability has been evaluated as 30 percent disabling under Diagnostic Codes 6819-6844.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted.

Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847. Rather, a single rating will be assigned under the code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

As relevant, Pulmonary Function Tests (PFTs) are required to evaluate these conditions.  38 C.F.R. § 4.96(1).  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(4).  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(5).

At an October 2003 VA examination, the examiner reviewed the results of PFTs which revealed post-bronchodilator FEV-1 was 67 percent of predicted and DLCO was 86 percent of predicted.  The interpretation was mild obstruction.  The examiner indicated that he believed there was a discrepancy in the DLCO reading as the Veteran was actively short of breath and could only ambulate 20 to 30 feet without shortness of breath.  

At a March 2005, VA examination, PFTs revealed that the Veteran's FEV-1 was 49 percent predicted, FEV-1/FVC of 80 percent, and DLCO of 63 percent predicted. The examiner did not indicate whether the PFT results were pre- or post-bronchodilator.   The examiner indicated that there was a mild restrictive defect.  The examiner also noted that the Veteran was unable to cooperate fully with the testing and the results obtained should be considered the minimum of what the Veteran was capable.  

At a February 2006 VA examination, PFTs revealed that the Veteran's FEV-1 was 54 percent, FEV-1/FVC was 78 percent, and DLCO was 75 percent predicted.  The examiner did not indicate whether the PFT results were pre- or post-bronchodilator.   

At an April 2007 VA examination, PFTs revealed that the Veteran's FEV-1 was 32 percent and FEV-1/FVC was 78 percent.  The only objective finding noted was wheezing.  The examiner indicated that the Veteran had COPD due to lung carcinoma with a moderate impact on chores and a mild impact on shopping, exercise, sports, recreation, and traveling.  In a June 2007 addendum, the examiner indicated that post-bronchodilator results were not necessary as the Veteran was not having any significant obstruction.  

PFTs conducted at VA in October 2007 revealed post-bronchodilator of FEV-1 of 71 percent predicted, and DLCO of 73 percent predicted. .   
 
At a March 2009 VA examination, PFTs were noted to be pending.  In April 2009, PFTs revealed that pre-bronchodilator FEV-1 was 74 percent, FEV-1/FVC was 80 percent, and DLCO was 108 percent predicted.  

At a March 2013 VA examination, PFTs revealed post-bronchodilator FEV-1 of 62 percent predicted and 74 percent FEV-1/FVC.  The examiner indicated that the FEV-1 most accurately reflected the Veteran's level of disability.  

In a June 2013 statement, R. Smith, M.D., indicated that the Veteran uses continuous oxygen use for dyspneic episodes of wheezing and rales.  The clinician indicated that the Veteran uses a continuous positive airway pressure (CPAP) machine for obstructive sleep apnea at night.  

At an April 2016 VA examination, PFTs revealed that the Veteran's pre-bronchodilator FEV-1 was 57 percent predicted and FEV-1/FVC was 77 percent.  DLCO was not indicated in the Veteran's case and the examiner indicated that the post-bronchodilator testing was not indicated for the Veteran's condition.  The examiner reviewed the Veteran's claims file including his VA outpatient treatment reports and performed an examination of the Veteran and opined that the PFT results provided reflect the Veteran's current level of pulmonary function associated with residuals of lung cancer status post lobectomy.  The examiner indicated that the Veteran was not on oxygen at the time of the examination and the examination did not indicate a need for oxygen therapy.  The examiner indicated that the medical records did not provide documented evidence of previous oxygen use.  

Having reviewed the relevant evidence and regulations, the Board has determined that the Veteran's lung disability does not warrant a rating in excess of 30 percent at any time during the pendency of the appeal.  

With the exception of the March 2005 and April 2007 VA examinations, at no time was the FEV-1, FEV-1/FVC, or DLCO measurement less than 55 percent.  While the FEV-1 was 49 percent at the March 2005 PFTs and 32 percent at the time of the April 2007 PFTs, at time of the March 2005 PFTs, FEV-1/FVC was 80 percent, and DLCO was 63 percent predicted (which is consistent with no more than a 30 percent rating) and at the April 2007 PFTs, FEV-1/FVC was 78 percent (which is consistent with a 10 percent rating).  At all other times, the results of PFTs are consistent with no more than the currently assigned 30 percent rating.  The Board acknowledges that the PFT results appear to support varying disability ratings (i.e., some of the results support a 10 percent rating).  However, the majority of the PFT results are consistent with the currently assigned 30 percent rating currently assigned.  

With regard to the use of oxygen, while Dr. Smith indicated that the Veteran uses continuous oxygen, the evidence indicates that the Veteran uses a CPAP machine which is not the same as the continuous use of oxygen.  Moreover, the most recent VA examiner specifically indicated that there was no medical evidence to document the use of continuous oxygen use.  

For the reasons stated, a rating in excess of 30 percent is not warranted at any time.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Service Connection - Sleep Apnea and CFS

Historically, the Veteran submitted claims of entitlement to service connection for sleep apnea and chronic fatigue syndrome in May 2006.  The claims were denied in an October 2006 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service treatment reports (STRs) does not reflect any complaints, findings, or treatment for sleep apnea or chronic fatigue.  The Veteran's July 1966 entrance examination and September 1968 separation examination reflected normal clinical evaluations of the Veteran's body systems.

Associated with the claims file is a statement from G. Burks, PA-C, dated in August 2006 which indicates that the Veteran had a diagnosis of obstructive sleep apnea based on a sleep study conducted in May 2005.  He was advised to use a CPAP machine in January 2006.  

Post-service VA outpatient treatment reports reflect a diagnosis of sleep apnea in April 2006.  The Veteran was noted to be using a CPAP machine for his sleep apnea.  

In an August 2007 statement, G. Burks, PA-C, indicated that the Veteran was tested for sleep apnea due to hypersomnolence, weight gain, and chronic fatigue.  

At a December 2014 VA examination, the Veteran reported that he had been diagnosed with CFS by a private clinician five years prior.  The examiner diagnosed the Veteran with CFS.  The examiner opined that that it is less likely than not that CFS was in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran's STRs and available medical records do not include any symptoms of, diagnosis of, or complaints suggestive of CFS during service or for many years after the Veteran separated from service.  The examiner also opined that CFS was not aggravated by the service-connected PTSD or lung disability.  The examiner's rationale was that the prime factor influencing the CFS is the Veteran's continued weight gain and morbid obesity which contributes to his becoming dyspneic with minimal exertion.  The examiner noted that the Veteran's weight has contributed to his becoming less and less active and more sedimentary due to increased dyspnea with exercise and the impact of weight on joints and muscles which has become a compounding problem, less activity leading to poorer conditioning and often more weight gain all of which contributes to increasing fatigue, less energy, and even worsening dyspnea with exercise and joint pains.  The Veteran's PTSD does not cause the Veteran to be overweight nor exacerbate his fatigue or lung condition but his overweight condition, dyspnea with exercise and fatigue most likely do exacerbate depression.  

At a December 2014 VA examination, the examiner diagnosed the Veteran with obstructive sleep apnea.  The Veteran indicated that he used a CPAP for his sleep apnea.  The examiner opined that it is less likely than not that sleep apnea is etiologically related to or had its onset during the Veteran's period of active duty service.  The examiner's rationale was that the STRs do not document symptoms of sleep apnea at separation from service.  The examiner concluded that the Veteran's obstructive sleep apnea is most likely related to the Veteran's morbid obesity.  The examiner also opined that obstructive sleep apnea was not aggravated by the service-connected PTSD or lung disability.  The examiner's rationale was that the prime factor influencing the sleep apnea is the Veteran's continued weight gain and morbid obesity which contributes to his becoming dyspneic with minimal exertion.  

The Board finds that the competent medical evidence does not show a relationship between the Veteran's sleep apnea and CFS and his period of active service or a service connected disability. 

The competent medical evidence does not show, or even suggest, a relationship between the Veteran's sleep apnea and CFS and his period of active service or a service-connected disability.  The only medical opinions of record found that the Veteran's sleep apnea and CFS did not manifest in service and were not caused or aggravated by his military service and sleep apnea and CFS were not caused or aggravated by the service-connected PTSD or a lung disability.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his sleep apnea or CFS is related to his period of service or to a service connected disability. 

To the extent the Veteran believes his sleep apnea and CFS is directly related to service or to a service-connected disability, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995). 

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's sleep apnea and CFS either began during or were otherwise caused by his military service or were caused or aggravated by a service-connected disability, and the claims are therefore denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for status post right thoracotomy, right upper lobe, resulting from cavitary carcinoma - squamous cell, and COPD, to exclude the period from February 29, 2012, to March 24, 2013, for which a rating of 100 percent has been awarded is denied.   

Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD and a lung disability is denied.  

Entitlement to service connection for CFS, including as secondary to service-connected PTSD and a lung disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the remaining claim can be reached.  

The Board notes that in a November 2016 rating decision, entitlement to a TDIU was granted with an effective date of March 25, 2013.  The Veteran's representative disagreed with the effective date assigned for the grant of the TDIU assigned in December 2016.  However, the RO did not issue a statement of the case (SOC) with regard to this issue. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to an earlier effective date for the grant of a TDIU.  The appellant should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


